          Case 19-90065-LT            Filed 06/04/20         Entered 06/04/20 12:00:15       Doc 62      Pg. 1 of 2




                                                                                              June 4, 2020




               UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF CALIFORNIA
              325 West “F” Street, San Diego, California 92101-6991

In re:
                        KRYSTAL ANNE MEDINA,                                    BANKRUPTCY NO.        17-05276-LT7
                                                                 Debtor.


                        KRYSTAL ANNE MEDINA,                                     ADVERSARY NO.        19-90065-LT
                                                                 Plaintiff.
v.                                                                                 Date of Hearing:   June 3, 2020
                                                                                   Time of Hearing:   10:00 a.m.
         NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-3,                             Name of Judge:    Laura S. Taylor

                                                                 Defendant,      Continued Hearing:
                                                                                   Date of Hearing:   August 5, 2020
                                                                                   Time of Hearing:   10:00 a.m.


                   SCHEDULING ORDER AFTER PRE-TRIAL STATUS CONFERENCE

                                                                Related Motion/Order Docket Entry No. 61

         IT IS HEREBY ORDERED as set forth on the continuation page(s) attached, numbered two (2)
         through two (2).




DATED: June 4, 2020
     Case 19-90065-LT         Filed 06/04/20       Entered 06/04/20 12:00:15       Doc 62      Pg. 2 of 2

Page. 2 | SCHEDULING ORDER AFTER PRE-TRIAL STATUS CONFERENCE

Debtor: KRYSTAL ANNE MEDINA,                                             Bankruptcy No. 17-05276-LT7
KRYSTAL ANNE MEDINA V. NATIONAL COLLEGIATE
STUDENT LOAN TRUST 2006-3                                                Adversary No. 19-90065-LT

     On June 3, 2020, the Court held a Pre-Trial Status Conference. Appearances were made as
     stated on the record.

     Pursuant to discussions regarding the status of the pending litigation,

     IT IS HEREBY ORDERED that:

     1. The next Pre-Trial Status Conference in this matter will be held in this Department on
     August 5, 2020 at 10:00 a.m.;

     2. Counsel for all parties must appear; and

     3. Deadlines in this matter are as follows:

             (a)    The discovery cutoff date is hereby continued from June 15, 2020 to October 5,
     2020;

             (b)    Renewed motion for summary judgment to be filed by: June 24, 2020;

             (c)    Any opposition to be filed by: July 8, 2020; and

             (d)    Any replies to be filed by: July 15, 2020.

             The summary judgment motion will be heard on August 5, 2020 at 10:00 a.m. as set
     forth on the record.

     In the event the parties fail to abide by the above requirements and deadlines, the Court, in its
     discretion, may issue an Order to Show Cause regarding dismissal or other appropriate sanction.




                                                                       Signed by Judge Laura Stuart Taylor June 4, 2020
